Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mark Oxborrow et al (U. S. Patent Application: 2007/0001773, here after Oxborrow). 
Claims 16 and 25 are rejected. Oxborrow teaches a method for operating a microwave device, the method comprising:
Operating the device, wherein the microwave system comprises a dielectric component containing a paramagnetic additive, and wherein the operating subjects the dielectric component to microwave radiation;
applying a first static magnetic field to the dielectric component which in fact cause the microwave device to operate according to a first transfer function; and applying a second static magnetic field to the dielectric component which in fact causes the device to operate according to a second transfer function different than the first transfer function, wherein the first static magnetic field and the second static magnetic 
Claim 26 is rejected, Oxborrow teaches the first static magnetic field is provided by a permanent magnet disposed at a first position, and the second static magnetic field is provided by the permanent magnet disposed at a second position different from the first position( for example inside and outside) [0127-0128].
Claim 27 is rejected, Oxborrow teaches the first static magnetic field and the second static magnetic field are generated by an electromagnet[0111, 0221] under control [0128]. Although Oxborrow does not specifically teaches controlling the magnetic field by microprocessor, however it is well known in the art and in skill in ordinary person in art to computerize and control magnetic field output form an electromagnet (applying DC current to coil). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of operation of operating microwave device of Oxborrow teaches and have the .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Mark Oxborrow et al (U. S. Patent Application: 2007/0001773, here after Oxborrow), further in view of Karim Benmessai et al, Physical review. B, Condensed matter 87(9), 2013, 094412-1 to 094412-9, here after Benmessai).
Claim 24 is rejected, Oxborrow does not teach the strength of the magnetic field. Benmessai teaches the magnetic field has a strength exceeding 20 gauss to apply to dielectric material (sapphire) having paramagnetic additives (Fe+3) and increasing
Quality factor (reducing loss tangent) [fig. 1]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of operation of operating microwave device of Oxborrow and have the magnetic field more than 20 gauss, because Benmessai teaches that is suitable magnetic field strength for applying to dielectric material having paramagnetic additives and increasing quality factor.
Claims 1, 3, 6-14, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mark Oxborrow et al (U. S. Patent Application: 2007/0001773, here after Oxborrow), further in view of Joseph R. Ritter et al (U. S. Patent: 5316699, here after Ritter). Document#1 is cited for evidence of inherency for claims 7-8 rejection.
Claim 1 is rejected. Oxborrow teaches a method for modifying transfer function of a microwave device during operation, the method comparing of;


applying a static magnetic field to the dielectric component [0083] which in fact modify the loss tangent in the dielectric component, and modifying the loss tangent modifies the transfer function of the microwave device[0107, 0144]. Although Oxborrow does not teach the microwave devise is a microwave filter, however the method can applies to microwave filters with expectation of success. For example Ritter teaches making microwave filter or resonator with paramagnetic ions disperse in dielectric substrate [column 1 lines 29-43]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of
operation of operating microwave device of Oxborrow on microwave filter of Ritter, because it increase quality factor( reducing loss tangent). Oxborrow also teaches the dielectric component is configured with a temperature lower than 120 Kelvin [0081] during applying the first and the second magnetic field, with quality factor of higher than 3000[0144, 0106]. Oxborrow teaches applying magnetic field results in modification of loss tangent (quality factor) therefore the effect would primarily by absorption from spin excitation in dielectric material [also see 0106, 0221].
	Claim 3 is rejected as Oxborrow teaches operating at temperature about 100K [0081], and lower than room temperature (300K) to get lower noise [0114].
Claim 6 is rejected as Oxborrow teaches operating the device lower than 120K [0019, 0081].

Claim 8 is rejected as Oxborrow teaches loss tangent of the dielectric component (sapphire) is reduced (increasing quality factor) by at least two orders of magnitude responsive to application of the static magnetic field [2x10 5 vs 10 7) [look at document #1, and Oxborrow 0093].
Claim 9 is rejected as Oxborrow teaches the applying the static magnetic field to the dielectric component causes paramagnetic ions of the paramagnetic additive to assume a preferential spin alignment [0039].
Claim 10 is rejected as Oxborrow teaches the applying the static magnetic field to the dielectric component causes paramagnetic electrons of the paramagnetic additive to attain a resonant condition [0101].
Claim 11 is rejected as Oxborrow teaches as Oxborrow teaches the paramagnetic additive comprising iron [0101, 0165].
Claim 12 is rejected as Oxborrow teaches during the operating, the dielectric component is configured with a temperature of about 4.2 Kelvin [0170].
Claim 13 is rejected as Oxborrow teaches the quality factor is higher than 5000[0144].
Claim 14 is rejected as Oxborrow teaches the dielectric component is an oxide (sapphire) [0042].
.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mark Oxborrow et al (U. S. Patent Application: 2007/0001773, here after Oxborrow), Joseph R. Ritter et al (U. S. Patent: 5316699, here after Ritter), further in view of Karim Benmessai et al, Physical review. B, Condensed matter 87(9), 2013, 094412-1 to 094412-9, here after Benmessai).
Claim 2 is rejected. Oxborrow does not teach the strength of the magnetic field. Benmessai teaches the magnetic field has a strength exceeding 20 gauss to apply to dielectric material (sapphire) having paramagnetic additives (Fe+3) and increasing quality factor (reducing loss tangent) [fig. 1]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of operation of operating microwave device of Oxborrow, and Ritter and have the magnetic field more than 20 gauss, because Benmessai teaches that is suitable magnetic field
strength for applying to dielectric material having paramagnetic additives and increasing quality factor.
Claim 5 is rejected. Oxborrow does not teach the strength of the magnetic field. Benmessai teaches the magnetic field has a strength of 10000 Gauss (1 T) to apply to dielectric material (sapphire) having paramagnetic additives (Fe+3) and increasing quality factor (reducing loss tangent) [fig. 1]. A prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  .
11.    Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mark Oxborrow et al (U. S. Patent Application: 2007/0001773, here after Oxborrow), Joseph R. Ritter et al (U. S. Patent: 5316699, here after Ritter), further in view of R. Ratheesh et al, Phys. D: Appl. Phys. 32(1999) 2821-2826, here after Ratheesh).
Claim 15 is rejected. Oxborrow does not teach the dielectric component has perovskite structure. Ratheesh applying magnetic field to dielectric material (sapphire) or ceramic dielectric having perovskite structure having paramagnetic additives (dopants) and increasing quality factor (reducing loss tangent). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of operation of operating microwave device of Oxborrow, and Ritter and have dielectric material as Ratheesh teaches, because suitable dielectric material having paramagnetic additives and increasing quality factor.
Allowable Subject Matter
12.    Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome 112 rejections. G. Rong et 
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/03/2021, with respect to 35 U.S.C 112 first paragraph rejection have been fully considered and are persuasive.  The 35 U.S.C 112 first paragraph rejection of claims 1-15, and 28 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 03/03/2021, with respect to 35 U.S.C 112 second paragraph rejection have been fully considered and are persuasive.  The 35 U.S.C 112 second paragraph rejection of claims 1-15, and 28 has been withdrawn. 
Applicant's arguments filed 03/03/21 have been fully considered but they are not persuasive. The applicant argument regarding Oxborrow teaches away from applying magnetic field is not persuasive as applying the magnetic field has benefits such as increasing quality factor and reducing loss.
The applicant argument regarding applying variable magnetic field is not persuasive as the claim requires applying two different magnetic fields and not a variable magnetic field. Stable and uniform magnetic field of Oxborrow requires a magnetic field which has a fixed amount of strength with small noise (small variation from that certain magnetic field strength).
Regarding claim 3, although Oxborrow teaches temperature on few tens of degree kelvin, liquid nitrogen and 100K, however also teaches lower than room temperature (300K) to reduce the noise. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712